Citation Nr: 0304492	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  95-28 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for trench feet 
with frozen foot residuals, currently evaluated as 30 percent 
disabling prior to January 12, 1998.

2.  Entitlement to an increased evaluation for trench foot 
with frozen foot residuals of the left lower extremity, 
evaluated as 20 percent disabling from January 12, 1998.

3.  Entitlement to an increased evaluation for trench foot 
with frozen foot residuals of the right lower extremity, 
evaluated as 20 percent disabling from January 12, 1998.

4.  Entitlement to an increased disability evaluation for a 
duodenal ulcer, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability evaluation for 
left ear non-suppurative otitis media.



6.  Entitlement to service connection for degenerative joint 
disease of the spine as secondary to the service-connected 
bilateral trench foot, frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision of the St. Petersburg, Florida, Regional Office 
(RO). 

In July 2000, the Board remanded this case for further 
development and the case has returned for appellate decision.


REMAND

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.

Under 38 C.F.R. § 19.31, a supplemental statement of the 
case, except for circumstances not pertinent to this case, 
must be issued following the development requested in a Board 
remand unless the Board indicates that a supplemental 
statement of the case is not required. Such is also the case 
under recently promulgated amendments to 38 C.F.R. § 19.31 
(2002). 

The Board remanded this case in July 2000 for further 
development, which the RO completed.  The Board included an 
instruction in the July 2000 remand requesting that the RO 
issue a statement of the case to the veteran regarding the 
issue of entitlement to service connection for degenerative 
joint disease of the spine as secondary to the service-
connected bilateral trench foot, frozen feet.  After the RO 
issued the statement of the case in June 2001, the veteran 
filed a timely substantive appeal for that issue later that 
same month.  The Board has jurisdiction of this issue.  

Although the RO later issued a rating decision in March 2002, 
review of the post-remand record reveals pertinent evidence, 
to include VA examination reports in 2000 and 2001, that has 
not been addressed in a supplemental statement of the case.  

Given the foregoing provisions, and the fact that the Board 
is required to insure compliance with the instructions of it 
remands, the RO will be requested upon remand to complete a 
supplemental statement of the case. Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board observes that recently published 
regulations permit the Board to obtain evidence and cure 
procedural defects without remanding. However, they were not 
intended to preclude a remand under the circumstances 
described above. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002); Chairman's Memorandum No. 01-02-01 para. 
9(c)(5) (January 29, 2002). 

The Board finds that a VA examination is necessary to 
determine whether a currently diagnosed spine disorder is 
causally linked to the veteran's service-connected residuals 
of frozen feet.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  Notify the veteran of the VCAA with 
respect to the issues listed on the title 
page of this action.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by a VA physician to determine whether 
the veteran's nonservice-connected 
degenerative joint disease of the spine 
is proximately due to or the result of 
the veteran's service-connected bilateral 
trench foot, frozen feet.  (Additional 
disability resulting from the aggravation 
of a nonservice-connected condition by a 
service-connected condition is 
compensable under 38 C.F.R. § 3.310(a) 
(2002).)

?	Review of the medical record 
indicates that the veteran has 
been diagnosed with degenerative 
joint disease of the lumbar 
spine.  Please refer the examiner 
specifically to the VA and non-VA 
medical records dated between 
1995 and 1998.  (These medical 
records are marked with yellow 
and green tabs in volume 3 of 3 
claims files.)  MRI and x-ray 
studies contained in the VA and 
non-VA medical records dated 
between 1995 and 1998 show that 
the veteran has degenerative 
joint disease of the lumbar 
spine.

?	The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is 
"likely," "at least as likely 
as not," or "unlikely" that any 
current degenerative joint 
disease or back disorder is 
proximately due to or the result 
of the veteran's service-
connected bilateral trench foot, 
frozen feet. ("As likely as not" 
does not mean "possible," but, 
rather, that the medical evidence 
both in favor of and against a 
causal relationship is so evenly 
balanced that, in the examiner's 
expert opinion, it is as 
medically sound to determine that 
there is a causal connection as 
it is to find against such a 
connection.)

?	If, in the examiner's opinion, 
the veteran does not cooperate, 
then please have the examiner 
review the record and address the 
foregoing questions based on a 
review of the record without a 
physical examination.

?	If it is not medically possible 
to make the foregoing findings, 
the examiner should state this 
and explain why.

3.  The RO should again review the 
record, to include any additional 
evidence submitted or identified by the 
veteran, and issue a supplemental 
statement of the case, to the extent the 
issues remain denied, addressing the 
issues listed on the title page of this 
action.

The veteran should be given the opportunity to respond to the 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


